DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argued that, “Applicant amends claims 1, 3, and   13 to make   clear that "each of the thermoplastic resin filaments [are] of one type." Such a feature is absent from the prior art. Firstly, the Examiner admits that Fenner fails to teach or suggest thermoplastic filaments. Notwithstanding this deficiency, the Examiner alleges that such a feature is disclosed by Kaylor. Kaylor, however, teaches polyester fibers that are bonded together using a polyester binder. The binder is different from the fibers such that each of the filaments are NOT of "one type," as claimed.”
This is not found persuasive. As is discussed within the previous rejection, the binder fibers may be thermoplastic polyester resin filaments and the carrier fibers may also be thermoplastic polyester resin filaments. In that case, the fibers are all polyester and thus all of the same type. Additionally, examiner notes that “one type” could mean a number of things. Type is defined by Merriam Webster dictionary as “a particular kind, class, or group”. Thus the word type in the claim could be taken to mean that the thermoplastic resin filaments are the same material type, the same shape type, or any other quality that would group them together. Without further structure on the “type” quality that would make the fibers of the invention different from the fibers of the binder and carrier, since the binder and carrier fibers are the same type in that they are both polyester thermoplastic fibers, the Kaylor reference reads on the claim.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenner (US Patent 5022111) in view of Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413).
Regarding claim 1, Fenner teaches a multilayered cushion, comprising: a first layer of a first material (Figure 2; 12); a second layer of the first material (Figure 2; 15); a third layer (Figure 2; 14) of a second material between the first and second layers, wherein the second material is stiffer than the first material (Abstract). Fenner does not teach wherein the first material is provided by a three-dimensional netted layer consisting of a plurality of helically arranged thermoplastic resin filaments, each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another. Kaylor teaches wherein the first material is provided by a three-dimensional netted layer consisting of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another (column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the padding material of Fenner to be the fiber batting padding material of Kaylor because such a modification would simply be a change of one known material for another and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960). Kaylor teaches polyester binder fibers (Column 6; 55-65). Polyester fibers can be thermoplastic or non-thermoplastic. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester binder 
Regarding claim 2, Fenner teaches the first material has a greater density that the second material (Abstract).
Regarding claim 3, Fenner teaches a multilayered cushion, comprising: a first layer of a first material (Figure 2; 12); a second layer of the first material (Figure 2; 15); a third layer (Figure 2; 14) of a second material between the first and second layers, wherein the second material is stiffer than the first material (Abstract). Kaylor teaches wherein the first material consists of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another (column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together). Gage teaches fibers being helically arranged (Column 4; lines 45-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fibers of Kaylor to be helically arranged as in Gage because a change in 
Regarding claim 13, Fenner teaches a multilayered cushion, comprising: a first layer of a first material (Figure 2; 12); a second layer of the first material (Figure 2; 15); a third layer (Figure 2; 14) of a second material between the first and second layers, wherein the second material is stiffer than the first material (Abstract). Kaylor teaches wherein the first material is provided by a three-dimensional netted layer consisting of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another(column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus .
Claims 1, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413).
Regarding claim 1, Kaylor teaches a multilayered cushion, comprising: a first layer of a first material (Figure 2; 200); a second layer of the first material (Figure 2; 300); a third layer of a second material (Figure 2; 100) between the first and second layers, wherein the second material is stiffer than the first material (Abstract "an inner core of a firmer fiber batt and outer fiber batts which are relatively soft"), wherein the first material is provided by a three-dimensional netted layer consisting of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another (column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together). Kaylor does not specifically teach the fibers being helically arranged. Gage teaches fibers being helically arranged (Column 4; lines 45-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fibers of Kaylor to be helically arranged as in Gage because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Kaylor teaches polyester binder fibers (Column 6; 55-65). Polyester fibers can be thermoplastic or nonthermoplastic. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester binder fibers of Kaylor to be thermoplastic because of the advantages of thermoplastic materials including high strength and lightweight and the selection 
Regarding claim 3, Kaylor teaches a multilayered cushion comprising: a first layer of a first material (Figure 2; 200), a second layer of the first material (Figure 2; 300), a third layer of a second material between the first and second layers (Figure 2; 100), wherein the second material is stiffer than the first material (Abstract) wherein the first material is consists of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another(column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together). Kaylor does not teach the fibers being helically arranged and wherein the first material has a density within a range of 1.5-3.51b/ft3 and wherein the second material has a density within a range of 1.2-6.01 b/ft3. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layers to the specific densities claimed in order to cater to the user's specific desired comfort level and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). Gage teaches fibers being helically arranged (Column 4; lines 45-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fibers of Kaylor to be helically arranged as in Gage because a change in the shape of prior art device is a design consideration within the level of 
 Regarding claim 13, Kaylor teaches a multilayered cushion, comprising: a first layer of a first material (Figure 1; 200), wherein the first material is provided by a three-dimensional netted layer consisting of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62), each of the thermoplastic resin filaments being of one type and partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another(column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together), a second layer of the first material (Figure 1; 300); and a third layer of a second material between the first and second layers (Figure 1; 100), and wherein the second material is stiffer than the first material (Abstract "an inner core of a firmer fiber batt and outer fiber batts which are relatively soft"). Kaylor does not specifically teach the fibers being helically arranged and the second materials polyethylene terephthalate (PET). It would have been obvious to one of ordinary skill in the art at the time of invention to make the second material polyethylene .
  Claims 4 and 6-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenner (US Patent 5022111) in view of Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413); and also and alternatively, over Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413). (Examiner notes the claims are rejected in the same manner for both alternative rejections, thus each claim is only listed once below so as not to be repetitive).
Regarding claim 4, Kaylor teaches the second material is denser than the first material (Column 1; lines 21-26).
Regarding claim 6, Kaylor teaches the second material is a thermoplastic polymer, such as polyester (Column 5; lines 43-63), however Kaylor does not specifically teach the second material is polyethylene terephthalate (PET). It would have been obvious to one of ordinary skill in the art at the time of invention to make the second material polyethylene terephthalate in order to reduce material costs, or more easily manufacture the material. The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
Regarding claim 7, Kaylor teaches the third layer begins at a depth of substantially 2 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961). Kaylor teaches polyester binder fibers (Column 6; 55-65). Polyester fibers can be thermoplastic or nonthermoplastic. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester binder fibers of Kaylor to be thermoplastic because of the advantages of thermoplastic materials including high strength and lightweight and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
Regarding claim 8, Kaylor teaches the first layer has a height of substantially 2 inches, the second layer has a height of substantially 2 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
  Regarding claim 9, Kaylor teaches the third layer begins at a depth of substantially 1 inch below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961).
  Regarding claim 10, Kaylor teaches the first layer has a height of substantially 1 inches, the second layer has a height of substantially 3 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill I of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
   Regarding claim 11, Kaylor teaches the third layer begins at a depth of substantially 3 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961).
Regarding claim 12, Kaylor teaches the first layer has a height of substantially 3 inches, the second layer has a height of substantially 1 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
  Regarding claim 14, Kaylor does not teach the first material has a density of 2.5 Ib/ft3 and wherein the second material has a density of 3.0 Ib/ft3 (Column 3; line 55 - Column 4; line 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layers to the specific densities claimed in order to cater to the user's specific desired comfort level and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
   Regarding claim 15, Kaylor teaches the third layer begins at a depth of substantially 2 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension 
  Regarding claim 16, Kaylor teaches the first layer has a height of substantially 2 inches, the second layer has a height of substantially 2 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/29/2021